DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-3 and 5-16 are pending and presented for examination. Claim 1 was amended and claims 4 & 17-20 were cancelled via the instant amendment dated 31 March 2021.
The rejection of claim 4 under 35 U.S.C. 112(b) is WITHDRAWN as the claim was cancelled.
The rejection of claims 17-20 under 35 U.S.C. 101/112(b) is WITHDRAWN as the claims were cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1 and those dependent thereon, the “Reasons for Allowance” from the Office Action dated 22 January 2021 is hereby incorporated by reference in its entirety. “Application of non-fluorescent carbon particles as scavengers for heavy metal ions: A waste utilization approach” to Patidar et al., discloses a non-fluorescent carbon particle with a C content of 78.11, H content of 2.88, and N content of 1.47 but is silent with respect to the O content (Even if it is the balance, the C content is too high), and has much larger particle sizes (4.4 microns) than that instantly claimed.
As to claim 6 and those dependent thereon, the “Reasons for Allowance” from the Office Action dated 22 January 2021 laid out the reasons for allowing such claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796